                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10
                                         SAMUEL DANIEL PALOMINO,
                                  11                                                         Case No. 18-CV-02359 LHK (PR)
                                                        Plaintiff,
                                  12                                                         ORDER REVOKING IN FORMA
Northern District of California




                                                                                             PAUPERIS STATUS
 United States District Court




                                                  v.
                                  13
                                         DR. MICHAEL K. MINDORO, et al.,
                                  14
                                                        Defendants.
                                  15

                                  16          Before the Court is a referral from the Ninth Circuit Court of Appeals for a determination
                                  17   of whether in forma pauperis (“IFP”) status should continue for this appeal or whether the appeal
                                  18   is frivolous or taken in bad faith. Dkt. No 19.
                                  19     I.   BACKROUND
                                  20          This closed federal civil rights action, which is currently on appeal, was filed by a pro
                                  21   se state prisoner. This suit was reassigned from a magistrate judge to the undersigned in light of a
                                  22   recent Ninth Circuit decision.1
                                  23

                                  24          1
                                                Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                       to dismiss case on initial screening because unserved defendants had not consented to proceed
                                  25   before magistrate judge).
                                  26   Case No. 18-CV-02359 LHK (PR)
                                       ORDER REVOKING IFP STATUS
                                  27                                                     1
                                  28
                                   1           In the original complaint, plaintiff only named one Defendant: Dr. Michael K. Mindoro.

                                   2   Plaintiff alleged that on October 10, 2015, while plaintiff was housed at Wasco State Prison,

                                   3   plaintiff saw Dr. Obie Hicks, a psychiatrist. In Dr. Hicks’ medical notes, Dr. Hicks wrote “Please

                                   4   refer to primary care services. . . . Please evaluate medical causes of Hyponatremia and Anemia.”

                                   5   Dkt. No. 1, Ex. B. On December 2, 2015, plaintiff was transferred from Wasco State Prion to

                                   6   Correctional Training Facility. Dr. Mindoro was assigned as plaintiff’s primary care provider.

                                   7   Plaintiff alleged that Dr. Mindoro focused on treating plaintiff’s diabetes and did not follow Dr.

                                   8   Hicks’ recommendation to evaluate the medical causes of plaintiff’s hyponatremia or anemia. On

                                   9   April 11, 2017, plaintiff was diagnosed with multiple myeloma, which is a cancer of the bone.

                                  10   Plaintiff alleged that if Dr. Mindoro had “conducted a prompt evaluation of the medical causes of

                                  11   hyponatremia and anemia as recommended by Dr. Hicks,” plaintiff likely would not have damage

                                  12   to his bones.
Northern District of California
 United States District Court




                                  13           On May 18, 2018, United States Magistrate Judge Sallie Kim granted plaintiff’s motion for
                                  14   leave to proceed IFP. Dkt. No. 5.
                                  15           Also on May 18, 2018, Judge Kim dismissed the original complaint with leave to amend
                                  16   because plaintiff did not state a cognizable claim for relief. Dkt. No. 6. Judge Kim provided
                                  17   plaintiff with the elements to state a claim for an Eighth Amendment violation alleging deliberate
                                  18   indifference to serious medical needs. Judge Kim informed plaintiff that if plaintiff could provide
                                  19   facts showing that Dr. Mindoro was aware of Dr. Hick’s recommendation to evaluate the medical
                                  20   causes of plaintiff’s hyponatremia and anemia but failed to act, plaintiff could file an amended
                                  21   complaint. Judge Kim warned plaintiff that he must provide facts from which it could be inferred
                                  22   that Dr. Mindoro was aware that plaintiff faced a substantial risk of serious harm if defendant
                                  23   failed to act.
                                  24           On July 30, 2018, plaintiff filed an amended complaint. Dkt. No. 11. In the amended

                                  25   complaint, plaintiff named Drs. Mindoro and Hicks as defendants. Plaintiff alleged that Dr.

                                  26   Case No. 18-CV-02359 LHK (PR)
                                       ORDER REVOKING IFP STATUS
                                  27                                                     2
                                  28
                                   1   Mindoro “failed to review plaintiff’s health record” and the recommendations of Dr. Hicks. Dkt.

                                   2   No. 11 at 6. Plaintiff further alleged that Dr. Mindoro acted with deliberate indifference by

                                   3   “failing to make a professional judgment on the basis that low levels of sodium, potassium,

                                   4   calcium, low levels of red blood count, and low levels of hemoglobin . . . clearly suggested that

                                   5   plaintiff’s health was in risk.” Id. at 7. However, the February 9, 2016 medical record attached to

                                   6   plaintiff’s amended complaint shows that plaintiff’s sodium, potassium, and calcium levels were

                                   7   within the normal range. Dkt. No. 11, Ex. D.

                                   8           Thereafter, as indicated above, this case was reassigned to the undersigned judge. Dkt.

                                   9   Nos. 12, 13.

                                  10          On November 5, 2018, the Court dismissed the amended complaint for failure to state a
                                  11   cognizable claim under 42 U.S.C. § 1983. Dkt. No. 14. Specifically, the Court determined that
                                  12   plaintiff had “not provided any facts sufficient to demonstrate what the serious medical need was
Northern District of California
 United States District Court




                                  13   that he believe[d] Dr. Mindoro failed to treat.” Id. at 3. Specifically, the Court found that plaintiff
                                  14   failed to provide facts showing that Dr. Mindoro was aware of Dr. Hick’s recommendation to
                                  15   evaluate the medical causes of plaintiff’s Hyponatremia and Anemia and failed to act. The Court
                                  16   noted that plaintiff had claimed the opposite. In the amended complaint, plaintiff alleged that Dr.
                                  17   Mindoro “failed to review plaintiff’s health record” and the recommendations of Dr. Hicks. Dkt.
                                  18   No. 11 at 6. Therefore, the Court pointed out that “[a] failure to review an inmate’s health record,
                                  19   without an allegation that defendant was aware of facts from which it could be inferred that a
                                  20   substantial risk of harm existed, amount[ed] only to negligence.” Dkt. No. 14 at 3. The Court
                                  21   determined that a claim of medical malpractice or negligence was insufficient to establish a
                                  22   violation of the Eighth Amendment. See id. (citing Toguchi v. Chung, 391 F.3d 1051, 1059-60
                                  23   (9th Cir. 2004)); see, e.g., Cottingham v. Nangalama, Case No. 12-cv-1002 KJN P, 2012 WL
                                  24   1981452, *3 (E.D. Cal. June 1, 2012) (a prisoner’s allegation that defendant doctor was
                                  25   deliberately indifferent for failing to review plaintiff’s medical records dismissed because it stated
                                  26   Case No. 18-CV-02359 LHK (PR)
                                       ORDER REVOKING IFP STATUS
                                  27                                                      3
                                  28
                                   1   nothing more than negligence claim). Thus, the Court concluded that there were no facts to
                                   2   suggest that Dr. Mindoro knew plaintiff faced a substantial risk of serious harm or that Dr.
                                   3   Mindoro disregarded such a risk. The Court noted that Judge Kim had previously explained to
                                   4   plaintiff why this claim was deficient, and thus the Court determined that plaintiff had failed to
                                   5   correct the deficiency. The Court further noted that Judge Kim’s May 18, 2018 order of dismissal
                                   6   with leave to amend warned that if plaintiff failed to file a proper amended complaint, the case
                                   7   would be dismissed. Thus, the Court dismissed plaintiff’s claim against Dr. Mindoro upon
                                   8   concluding that, even with an opportunity to amend, plaintiff had failed to allege facts sufficient to
                                   9   state a cognizable claim against Dr. Mindoro.
                                  10          With respect to Dr. Hicks, the Court dismissed the claim against Dr. Hicks without
                                  11   prejudice for improper venue because Dr. Hicks was employed at Wasco State Prison in Kern
                                  12   County, which is in the Eastern District of California, and the events complained of also occurred
Northern District of California
 United States District Court




                                  13   at Wasco State Prison. See id. at 4 (citing 28 U.S.C. § 1391(b)). The Court informed plaintiff that
                                  14   if he wished to pursue a claim against Dr. Hicks, the proper venue in which to file suit was the
                                  15   United States District Court for the Eastern District of California. Thus, the Court dismissed
                                  16   plaintiff’s claim against Dr. Hicks without prejudice to refiling it in a new complaint in the United
                                  17   States District Court for the Eastern District of California.
                                  18          On December 7, 2018, Plaintiff filed a notice of appeal. Dkt. Nos. 16, 18.
                                  19          As mentioned above, in a Referral Notice dated December 21, 2018, the Ninth Circuit
                                  20   referred this case to this Court “for the limited purpose of determining whether [IFP] status should
                                  21   continue for this appeal or whether the appeal is frivolous or taken in bad faith.” Dkt. No 19.
                                  22    II.   DISCUSSION

                                  23          A.    Procedure for Prisoners Seeking Leave to Proceed IFP on Appeal

                                  24          A prisoner must seek leave to proceed IFP on appeal in the district court. See Fed. R. App.
                                  25   P. 24(a). If the prisoner was granted leave to proceed IFP by the district court and that status has
                                  26   Case No. 18-CV-02359 LHK (PR)
                                       ORDER REVOKING IFP STATUS
                                  27                                                      4
                                  28
                                   1   not been revoked at the time of the appeal, the Ninth Circuit will issue a referral notice to the
                                   2   district court pursuant to 28 U.S.C. § 1915(a)(3) asking the court whether the appeal is frivolous
                                   3   and not taken in good faith, which is what happened in the instant matter. If the district court finds
                                   4   that the appeal is taken in good faith and is not inclined to revoke the prisoner’s IFP status, such
                                   5   status will continue on appeal pursuant to Fed. R. App. P. 24(a)(3). As in the district court, a
                                   6   prisoner proceeding IFP on appeal will be required to pay the full filing fee. See 28 U.S.C.
                                   7   § 1915(b)(1).
                                   8          If the district court finds that the appeal is frivolous and not taken in good faith and
                                   9   revokes IFP status, the Ninth Circuit will conduct an independent review of the record to
                                  10   determine whether the appeal is frivolous. The Ninth Circuit will decide whether to grant the
                                  11   prisoner IFP status, notwithstanding a certification by the district court under § 1915(a)(3). For
                                  12   example, the Ninth Circuit has held that a prisoner may challenge a district court’s § 1915(a)(3)
Northern District of California
 United States District Court




                                  13   certification by filing a motion in the appellate court pursuant to Rule 24(a)(5) of the Federal
                                  14   Rules of Appellate Procedure.2 See O’Neal v. Price, 531 F.3d 1146, 1150 (9th Cir. 2008). “If
                                  15   upon review of the record [the Ninth Circuit] determine[s] that the district court erred in making a
                                  16   § 1915(a)(3) certification, [the Ninth Circuit] may vacate the district court’s certification, grant the
                                  17   prisoner leave to take an appeal IFP, and construe the prisoner’s motion as a timely notice of
                                  18   appeal.” Id. (citing 28 U.S.C. § 2106). Having set aside the district court’s certification,
                                  19   § 1915(a)(3) poses no bar to the Ninth Circuit’s consideration of prisoner’s claims on the merits.
                                  20   Id.
                                  21          However, if IFP status is denied by the Ninth Circuit, the prisoner will nonetheless be
                                  22

                                  23          2
                                                 Rule 24(a)(5) states that “[a] party may file a motion to proceed on appeal [IFP] in the
                                       court of appeals within 30 days after service of the notice prescribed in Rule 24(a)(4). The motion
                                  24   must include a copy of the affidavit filed in the district court and the district court’s statement of
                                       reasons for its action. If no affidavit was filed in the district court, the party must include the
                                  25   affidavit prescribed by Rule 24(a)(1).” Fed. R. App. P. 24(a)(5).
                                  26   Case No. 18-CV-02359 LHK (PR)
                                       ORDER REVOKING IFP STATUS
                                  27                                                      5
                                  28
                                   1   directed to pay the entire filing fee and to show cause why the appeal should not be dismissed as
                                   2   frivolous. See 28 U.S.C. § 1915(e)(2).
                                   3          B.    Analysis

                                   4          Here, Plaintiff is appealing this Court’s order dated November 5, 2018 which dismissed the

                                   5   amended complaint for failure to state a claim for relief. Dkt. No. 14. As explained above, the

                                   6   Court had found that plaintiff failed to provide facts showing that Dr. Mindoro was aware of Dr.

                                   7   Hick’s recommendation to evaluate the medical causes of plaintiff’s Hyponatremia and Anemia

                                   8   and failed to act. Dkt. No. 14 at 3. In its November 5, 2018 order, the Court pointed out that Dr.

                                   9   Mindoro’s alleged failure to review an inmate’s health record, without an allegation that Dr.

                                  10   Mindoro was aware of facts from which it could be inferred that a substantial risk of harm existed,

                                  11   amounted only to negligence. See id. The Court determined that such a claim of negligence was

                                  12   insufficient to establish a violation of the Eighth Amendment. Id. (citing Toguchi, 391 F.3d at
Northern District of California
 United States District Court




                                  13   1059-60). Thus, the Court properly concluded that no facts existed to suggest that Dr. Mindoro

                                  14   knew plaintiff faced a substantial risk of serious harm or that Dr. Mindoro disregarded such a risk,

                                  15   and thus the Court dismissed plaintiff’s claim against Dr. Mindoro. Dkt. No. 14 at 3. In addition,

                                  16   the Court properly dismissed the claim against Dr. Hicks without prejudice for improper venue

                                  17   because the proper venue in which to file suit was the United States District Court for the Eastern

                                  18   District of California. For these aforementioned reasons, this Court finds that the appeal is not

                                  19   taken “in good faith” pursuant to 28 U.S.C. § 1915(a)(3) and is therefore frivolous. See Fed. R.

                                  20   App. P. (“FRAP”) 24(a)(3)(A); Ellis v. United States, 356 U.S. 674, 674-75 (1958); Hooker v.

                                  21   American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002); Gardner v. Pogue, 558 F.2d 548, 550

                                  22   (9th Cir. 1977) (indigent appellant is permitted to proceed IFP on appeal only if appeal would not

                                  23   be frivolous). Accordingly, Plaintiff’s IFP status is hereby REVOKED.

                                  24   III.   CONCLUSION

                                  25          For the foregoing reasons, the Court REVOKES Plaintiff’s IFP status.
                                  26   Case No. 18-CV-02359 LHK (PR)
                                       ORDER REVOKING IFP STATUS
                                  27                                                     6
                                  28
                                   1          The Clerk of the Court shall forthwith notify Plaintiff and the Court of Appeals of this
                                   2   Order. See FRAP 24(a)(4). Plaintiff may file a motion for leave to proceed IFP on appeal in the
                                   3   Court of Appeals within thirty days after service of notice of this Order. See FRAP 24(a)(5). Any
                                   4   such motion “must include a copy of the affidavit filed in the district court and the district court’s
                                   5   statement of reasons for its action.” Id.
                                   6

                                   7   IT IS SO ORDERED.

                                   8   DATED: January 9, 2019
                                                                                      LUCY H. KOH
                                   9
                                                                                      UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                  26   Case No. 18-CV-02359 LHK (PR)
                                       ORDER REVOKING IFP STATUS
                                  27                                                      7
                                  28
